t c memo united_states tax_court eugene amos jr petitioner v commissioner of internal revenue respondent docket no filed date terrance a costello for petitioner blaine c holiday for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax tax for the only issue remaining for decision1 is whether the 1petitioner concedes the determinations in the notice_of_deficiency notice issued to petitioner with respect to to disallow dollar_figure of deductions claimed by petitioner in schedule continued dollar_figure settlement amount settlement amount at issue that petitioner received in in settlement of a claim is excludable under sec_104 from petitioner’s gross_income for that year we hold that dollar_figure is excludable and that dollar_figure is not findings_of_fact most of the facts have been stipulated and are so found at the time petitioner filed the petition in this case he resided in minneapolis minnesota during petitioner was employed as a television camera- man in that capacity on date petitioner was operating a handheld camera during a basketball game between the minnesota timberwolves and the chicago bulls at some point during that game dennis keith rodman mr rodman who was playing for the chicago bulls landed on a group of photogra- phers including petitioner and twisted his ankle mr rodman then kicked petitioner we shall refer to the foregoing inci- dent involving mr rodman and petitioner as the incident continued a itemized_deductions and dollar_figure of deductions claimed by petitioner in schedule c profit or loss from business there are other determinations in the notice that are computational in that resolution of the issues relating to such determinations flows automatically from our resolution of the issue addressed herein 2all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure on date shortly after the incident petitioner was taken by ambulance for treatment at hennepin county medical center petitioner informed the medical personnel at that medical center hennepin county medical personnel that he had experienced shooting pain to his neck immediately after having been kicked in the groin but that such pain was subsiding the hennepin county medical personnel observed that petitioner was able to walk but that he was limping and complained of experi- encing pain the hennepin county medical personnel did not observe any other obvious signs of trauma petitioner informed the hennepin county medical personnel that he was currently taking pain medication for a preexisting back condition the hennepin county medical personnel offered additional pain medica- tions to petitioner but he refused those medications after a dispute with the hennepin county medical personnel concerning an unrelated medical issue petitioner left hennepin county medical center without having been discharged by them while petitioner was seeking treatment at hennepin county medical center he contacted gale pearson ms pearson about representing him with respect to the incident ms pearson was an attorney who had experience in representing plaintiffs in personal injury lawsuits after subsequent conversations and a meeting with petitioner ms pearson agreed to represent him with respect to the incident on date after the incident and petitioner’s visit to the hennepin county medical center petitioner filed a report police report with the minneapolis police department in the police report petitioner claimed that mr rodman had assaulted him on date petitioner sought medical treatment at the veterans affairs va medical center the medical personnel at that medical center va medical personnel took x-rays of petitioner’s back petitioner complained to the va medical personnel about his groin area but he did not advise them that he was experiencing any symptoms related to that complaint the va medical personnel determined that there was no swelling of but they were unable to ascertain whether there was bruising around petitioner’s groin area the va medical personnel gave petitioner some pain medication and told him to continue taking his other prescribed medications the va medical personnel prepared a report regarding petitioner’s date visit to the va medical center that report indicated that except for certain disk problems that petitioner had since at least as early as date the vertebrae are intact and the remaining disk spaces are normal very shortly after the incident on a date not disclosed by the record andrew luger mr luger an attorney representing mr rodman with respect to the incident contacted ms pearson several discussions and a few meetings took place between ms pearson and mr luger petitioner accompanied ms pearson to one of the meetings between her and mr luger at which time mr luger noticed that petitioner was limping shortly after those discussions and meetings petitioner and mr rodman reached a settlement on date mr rodman and petitioner executed a document entitled confidential settlement agreement and release settlement agreement the settlement agreement provided in pertinent part for and in consideration of two hundred thousand dollars dollar_figure the mutual waiver of costs attor- neys’ fees and legal expenses if any and other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged eugene amos peti- tioner on behalf of himself his agents representa- tives attorneys assignees heirs executors and administrators hereby releases and forever discharges dennis rodman the chicago bulls the national basket- ball association and all other persons firms and corporations together with their subsidiaries divi- sions and affiliates past and present officers direc- tors employees insurers agents personal representa- tives and legal counsel from any and all claims and causes of action of any type known and unknown upon and by reason of any damage loss or injury which heretofore have been or heretoafter may be sustained by amos arising or which could have arisen out of or in connection with an incident occurring between rodman and amos at a game between the chicago bulls and the minnesota timberwolves on date during which rodman allegedly kicked amos the incident includ- ing but not limited to any statements made after the incident or subsequent conduct relating to the incident by amos rodman the chicago bulls the national bas- ketball association or any other person firm or corporation or any of their subsidiaries divisions affiliates officers directors employees insurers agents personal_representatives and legal counsel this agreement and release includes but is not limited to claims demands or actions arising under the common_law and under any state federal or local statute ordinance regulation or order including claims known or unknown at this time concerning any physical mental or emotional injuries that may arise in the future allegedly resulting from the incident it is further understood and agreed that the payment of the sum described herein is not to be con- strued as an admission of liability and is a compromise of a disputed claim it is further understood that part of the consideration for this agreement and re- lease includes an agreement that rodman and amos shall not at any time from the date of this agreement and release forward disparage or defame each other it is further understood and agreed that as part of the consideration for this agreement and release the terms of this agreement and release shall forever be kept confidential and not released to any news media personnel or representatives thereof or to any other person entity company government agency publication or judicial authority for any reason whatsoever except to the extent necessary to report the sum paid to appropriate taxing authorities or in response to any subpoena issued by a state or federal governmental agency or court of competent jurisdiction any court reviewing a subpoena concerning this agreement and release should be aware that part of the consider- ation for the agreement and release is the agreement of amos and his attorneys not to testify regarding the existence of the agreement and release or any of its terms it is further understood and agreed that amos and his representatives agents legal counsel or other advisers shall not from the date of this agreement and release disclose disseminate publicize or instigate or solicit any others to disclose disseminate or publicize any of the allegations or facts relating to the incident including but not limited to any allega- tions or facts or opinions relating to amos’ potential claims against rodman or any allegations facts or opinions relating to rodman’s conduct on the night of date or thereafter concerning amos in this regard amos agrees not to make any further public statement relating to rodman or the incident or to grant any interviews relating to rodman or the inci- dent it is further understood and agreed that any material breach by amos or his attorney agent or representative of the terms of this agreement and release will result in immediate and irreparable damage to rodman and that the extent of such damage would be difficult if not impossible to ascertain to dis- courage any breach of the terms of this agreement and release and to compensate rodman should any such breach occur it is understood and agreed that amos shall be liable for liquidated_damages in the amount of two hundred thousand and no dollars dollar_figure in the event such a material breach occurs amos agrees that this sum constitutes a reasonable calculation of the damages rodman would incur due to a material breach it is further understood and agreed that in the event rodman or amos claim a material breach of this agreement and release has occurred either party may schedule a confidential hearing before an arbitrator of the american arbitration association for a final binding determination as to whether a material breach has occurred if after the hearing the arbitrator finds that amos has committed a material breach the arbitrator shall order that amos pay the sum of dollar_figure in liquidated_damages to rodman amos further represents promises and agrees that no administrative charge or claim or legal action of any kind has been asserted by him or on his behalf in any way relating to the incident with the exception of a statement given by amos to the minneapolis police department amos further represents promises and agrees that as part of the consideration for this agreement and release he has communicated to the minneapolis police department that he does not wish to pursue a criminal charge against rodman and that he has communicated that he will not cooperate in any criminal investigation concerning the incident amos further represents promises and agrees that he will not pursue any criminal action against rodman concern- ing the incident that he will not cooperate should any such action or investigation ensue and that he will not encourage incite or solicit others to pursue a criminal investigation or charge against rodman con- cerning the incident petitioner filed a tax_return return for his taxable_year in that return petitioner excluded from his gross_income the dollar_figure that he received from mr rodman under the settle- ment agreement in the notice that respondent issued to petitioner with respect to respondent determined that petitioner is not entitled to exclude from his gross_income the settlement amount at issue opinion we must determine whether the settlement amount at issue may be excluded from petitioner’s gross_income for petitioner bears the burden of proving that the determination in the notice to include the settlement amount at issue in petitioner’s gross_income is erroneous see rule a 290_us_111 sec_61 provides the following sweeping definition of the term gross_income except as otherwise provided in thi sec_3petitioner does not contend that sec_7491 is applicable in this case even if petitioner had advanced such a contention he has not established that he has complied with the applicable_requirements of sec_7491 under the circumstances pre- sented in this case we conclude that the burden_of_proof does not shift to respondent under sec_7491 subtitle gross_income means all income from whatever source derived not only is sec_61 broad in its scope commis- sioner v schleier 515_us_323 exclusions from gross_income must be narrowly construed id 504_us_229 sec_104 on which petitioner relies provides that gross_income does not include the amount of any damages other than puni- tive damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness the regulations under sec_104 restate the statu- tory language of that section and further provide the term damages received whether by suit or agree- ment means an amount received other than workmen's_compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs the supreme court summarized the requirements of sec_104 as follows in sum the plain language of sec_104 the text of the applicable regulation and our decision in burke establish two independent requirements that a taxpayer must meet before a recovery may be ex- cluded under sec_104 first the taxpayer must demonstrate that the underlying cause of action giv- ing rise to the recovery is based upon tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite when the supreme court issued its opinion in commissioner v schleier supra sec_104 as in effect for the year at issue in schleier required inter alia that in order to be excluded from gross_income an amount of damages had to be received on account of personal injuries or sickness after the supreme court issued its opinion in schleier congress amended amendment sec_104 effective for amounts received after date by adding the requirement that in order to be excluded from gross_income any amounts received must be on account of personal injuries that are physical or sickness that is physical small_business job protection act of publaw_104_188 sec 110_stat_1755 the amendment does not otherwise change the requirements of sec_104 or the analysis set forth in commissioner v schleier supra it imposes an additional requirement for an amount to qualify for exclusion_from_gross_income under that section where damages are received pursuant to a settlement agree- ment such as is the case here the nature of the claim that was the actual basis for settlement controls whether such damages are sec_104 provides that emotional distress is not to be treated as a physical injury or physical sickness for purposes of sec_104 except for damages not in excess of the amount_paid for medical_care attributable to emotional distress in this connection the legislative_history of the amendment states it is intended that the term emotional distress in- cludes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 n excludable under sec_104 united_states v burke supra pincite the determination of the nature of the claim is factual 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir 58_tc_32 where there is a settlement agreement that determina- tion is usually made by reference to it see 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner supra if the settlement agreement lacks express language stating what the amount_paid pursuant to that agreement was to settle the intent of the payor is critical to that determination knuckles v commissioner supra see also 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 although the belief of the payee is relevant to that inquiry the character of the settlement payment hinges ultimately on the dominant reason of the payor in making the payment agar v commissioner supra 79_tc_680 affd without published opinion 749_f2d_37 9th cir whether the settlement payment is excludable from gross_income under sec_104 depends on the nature and character of the claim asserted and not upon the validity of that claim see 87_tc_236 affd 835_f2d_67 3d cir 76_tc_116 affd without published opinion 676_f2d_682 1st cir seay v commissioner supra the dispute between the parties in the instant case relates to how much of the settlement amount at issue mr rodman paid to petitioner on account of physical injuries it is petitioner’s position that the entire dollar_figure settlement amount at issue is excludable from his gross_income under sec_104 in support of that position petitioner contends that mr rodman paid him the entire amount on account of the physical injuries that he claimed he sustained as a result of the incident respondent counters that except for a nominal amount ie dollar_figure the settlement amount at issue is includable in petitioner’s gross_income in support of that position respondent contends that petitioner has failed to introduce any evidence regarding and that mr rodman was skeptical about the extent of peti- tioner’s physical injuries as a result of the incident conse- quently according to respondent the court should infer that petitioner’s physical injuries were minimal in further support of respondent’s position to include all but dollar_figure of the settlement amount at issue in petitioner’s gross_income respondent contends that because the amount of any liquidated_damages ie dollar_figure payable by petitioner to mr rodman under the settle- ment agreement was equal to the settlement amount ie dollar_figure paid to petitioner under that agreement mr rodman did not intend to pay the settlement amount at issue in order to compensate petitioner for his physical injuries on the instant record we reject respondent’s position with respect to respondent’s contentions that petitioner has failed to introduce evidence regarding and that mr rodman was skeptical about the extent of petitioner’s physical injuries as a result of the incident those contentions appear to ignore the well-established principle under sec_104 that it is the nature and character of the claim settled and not its validity that determines whether the settlement payment is excludable from gross_income under sec_104 see bent v commissioner supra glynn v commissioner supra seay v commissioner supra in any event we find below that the record establishes that mr rodman’s dominant reason in paying the settlement amount at issue was petitioner’s claimed physical injuries as a result of the incident with respect to respondent’s contention that mr rodman did not intend to pay the settlement amount at issue in order to compensate petitioner for his physical injuries because the amount of liquidated_damages ie dollar_figure payable by peti- tioner to mr rodman under the settlement agreement was equal to the settlement amount ie dollar_figure paid to petitioner under that agreement we do not find the amount of liquidated_damages payable under the settlement agreement to be determinative of the reason for which mr rodman paid petitioner the settlement amount at issue on the record before us we find that mr rodman’s dominant reason in paying the settlement amount at issue was to compensate petitioner for his claimed physical injuries relating to the incident our finding is supported by the settlement agreement a declaration by mr rodman mr rodman’s declaration and ms pearson’s testimony the settlement agreement expressly provided that mr rodman’s payment of the settlement amount at issue releases and forever discharges mr rodman from any and all claims and causes of action of any type known and unknown upon and by reason of any damage loss or injury sustained by amos peti- tioner arising or which could have arisen out of or in connection with the incident mr rodman stated in mr rodman’s declaration that he entered into the settlement agreement to resolve any potential claims and that the settlement agreement was intended to resolve peti- tioner’s claim without having to expend additional defense costs the only potential claims of petitioner that are dis- closed by the record are the potential claims that petitioner had 5as discussed below mr rodman paid a portion of the set- tlement amount at issue on account of other secondary reasons 6the parties introduced into evidence a declaration by mr rodman who did not appear as a witness at trial the parties stipulated the accuracy and truthfulness of mr rodman’s state- ments in that declaration for the physical injuries that he claimed he sustained as a result of the incident furthermore ms pearson testified that mr rodman paid the entire settlement amount at issue to peti- tioner on account of his physical injuries as discussed below ms pearson’s testimony that mr rodman paid that entire amount on account of petitioner’s physical injuries is belied by the terms of the settlement agreement nonetheless her testimony supports our finding that mr rodman’s dominant reason in paying petitioner the settlement amount at issue was to compensate him for claimed physical injuries relating to the incident we have found that mr rodman’s dominant reason in paying petitioner the settlement amount at issue was to compensate him for his claimed physical injuries relating to the incident however the settlement agreement expressly provided that mr rodman paid petitioner a portion of the settlement amount at issue in return for petitioner’s agreement not to defame mr rodman disclose the existence or the terms of the settlement agreement publicize facts relating to the inci- dent or assist in any criminal prosecution against mr rodman with respect to the incident collectively the nonphysi- cal injury provisions the settlement agreement does not specify the portion of the settlement amount at issue that mr rodman paid petitioner on account of his claimed physical injuries and the portion of such amount that mr rodman paid petitioner on account of the nonphys- ical injury provisions in the settlement agreement nonetheless based upon our review of the entire record before us and bearing in mind that petitioner has the burden of proving the amount of the settlement amount at issue that mr rodman paid him on account of physical injuries we find that mr rodman paid petitioner dollar_figure of the settlement amount at issue on account of petitioner’s claimed physical injuries and dollar_figure of that amount on account of the nonphysical injury provisions in the settlement agreement on that record we further find that for the year at issue petitioner is entitled under sec_104 to exclude from his gross_income dollar_figure of the settlement amount at issue and is required under sec_61 to include in his gross_income dollar_figure of that amount we have considered all of the contentions and arguments of respondent and of petitioner that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decision will be entered under rule
